Further consideration of the question of the jurisdiction of this Court in this case is postponed to the hearing on the merits. The attention of counsel is directed to the question of the right of the appellants to raise the questions presented under the Federal Constitution. Hunter v. Pittsburgh, 207 U.S. 161, 178-181; Pawhuska v. Pawhuska Oil & Gas Co., 250 U.S. 394; Trenton v. New Jersey, 262 U.S. 182, 185, 188, 191, 192; Railroad Commission v. Los Angeles R. Co., 280 U.S. 145, 156; Chicago v. Chicago Rapid Transit Co., 284 U.S. 577, 578; Greenville v. Query, 286 U.S. 472, 482.